DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, 14, and 18 are amended and claims 9 and 17 are canceled in response to the last office action. Claims 1-4, 7, 8, 10-16, and 18-20 are presented for examination. Dedrick, Armstrong et al, Song, Tong et al, and Malwankar et al were cited, previously.
Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that Tong as well as Dedrick in view of Malwankar fail to teach wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on namespaces identified in the commands received in the host interface.
The examiner respectfully disagrees. Dedrick teaches wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on namespaces identified in the commands received in the host interface [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces.  Mapping layer112 implements a virtualized address space by mapping (translating) the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention [7.24.01 . Failure to particularly … Indefinite]
Claim 14 recites the limitation “the capacity of the single solid state drive” in line 16.  There is insufficient antecedent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al [US 2012/0233386 A1] in view of Dedrick [US 2019/0278498 A1].
	As to claim 1, Tong et al teach a solid state drive [e.g., Multi-interface solid state disk in fig. 2], comprising:
a drive aggregator configured to interface with a host system [e.g., Interface control unit 11 in fig. 2; “The operating command received by the interface control unit 11 is from various hosts connected to a hard disk card, such as a PC and a server” in paragraph 0025]; and 
a plurality of component solid state drives connected to the drive aggregator [e.g., Flash chips 14 in fig 2], wherein each of the component solid state drives has a controller capable of processing commands from host systems [e.g., “Alternatively, according to the embodiment of the present disclosure, multiple flash control units may also be included.  Each flash controller is connected to one or more flash chips” in paragraph 0047];
wherein the drive aggregator is configured to receive commands from the host system and transmit commands to the component solid state drives to implement the commands received from the host [e.g., “The interface control unit is configured to receive an operating command through the communication interface.  The command scheduling unit is configured to obtain operating commands from the multiple interface control units according to a scheduling rule, and put the operating commands in a command queue.  The command scheduling unit is further configured to take an operating command from the command queue and send the operating command to the 
wherein the drive aggregator comprises a host interface configured to communicate between host systems and solid state drives according to a first protocol of communications, a plurality of drive interfaces configured to communicate between the host system and the solid state drives according to a second protocol of communications, and a translation logic coupled between the host interface and the plurality of drive interfaces [e.g., “Specifically, the communication interface may be a PCIe interface or a SATA interface.  The operating command received by the interface control unit 11 is from various hosts” in paragraph 0025; “The flash control unit 13 is configured to convert the received operating command into a flash operating command, and operate the flash chips 14 through the flash operating command.  Specifically, the flash chips here may adopt an NAND (NAND) flash to achieve better performance.  Because a command directly received through an interface control unit is incapable of directly operating a flash chip, the operating command needs to be converted by the flash control unit 13 into the flash operating command before operating the flash chip, such as data reading or data writing or other control operations” in paragraph 0028].
Tong et al do not explicitly teach, however Dedrick teaches a wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on namespaces identified in the commands received in the host interface [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write 
As to claim 7, the combination of Tong et al and Dedrick teaches wherein each of the first protocol and the second protocol is one of: a protocol for a serial advanced technology attachment (SATA) interface; a protocol for a peripheral component interconnect express (PCIe) interface; a protocol for a universal serial bus (USB) interface; and a protocol for a fibre channel [e.g., “According to features of the PCIe interfaces and the SATA interfaces, a transmission bandwidth between a host and the SSD may be increased by setting the multiple communication interfaces to be PCIe interfaces compared with by using SATA interfaces, thus satisfying a field with high requirements on bandwidth performance, which, however, is not limited in the embodiment of the present disclosure” in paragraph 0032 of Tong et al].
As to claim 8, Tong et al do not explicitly teach, however Dedrick teaches a wherein the translation logic is configured to distribute commands received in the host 
As to claim 10, Tong et al teach a driver aggregator, comprising:
a host interface configured to communicate with a host system [e.g., “The operating command received by the interface control unit 11 is from various hosts connected to a hard disk card, such as a PC and a server” in paragraph 0025]; 
a plurality of drive interfaces to communicate with a plurality of component solid state drives respectively [e.g., the connections between Flash control circuit 14 and Flash chips 14 in fig 2; “Additionally, according to requirements on capacity, the flash control unit 13 may be connected to one or multiple flash chips 14.  Alternatively, according to the embodiment of the present disclosure, multiple flash control units may also be included.  Each flash controller is connected to one or more flash chips” in paragraph 0047]; and

wherein the host interface is configured to communicate between host systems and solid state drives according to a first protocol of communications, a plurality of drive interfaces configured to communicate between the host system and the solid state drives according to a second protocol of communications, and a translation logic coupled between the host interface and the plurality of drive interfaces [e.g., “According to features of the PCIe interfaces and the SATA interfaces, a transmission bandwidth between a host and the SSD may be increased by setting the multiple communication interfaces to be PCIe interfaces compared with by using SATA interfaces, thus satisfying a field with high requirements on bandwidth performance, which, however, is not limited in the embodiment of the present disclosure” in paragraph 0032 “The flash control unit 13 is configured to convert the received operating command into a flash operating command, and operate the flash chips 14 through the flash operating command.  Specifically, the flash chips here may adopt an NAND (NAND) flash to achieve better performance.  Because a command directly received through an 
Tong et al do not explicitly teach, however Dedrick teaches a wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on namespaces identified in the commands received in the host interface [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces.  Mapping layer112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they both teach a solid state drive to modify to implement Dedrick’s teaching above including commands including logical addresses in order to increase feasibility in accessing the plurality of component solid state drives of Tong et al.
As to claim 11, the combination teaches a wherein the translation logic includes a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) [e.g., “In the embodiment of the present disclosure, the foregoing units 
As to claim 12, the combination teaches wherein each of the component solid state drives is integrated within an integrated circuit package [e.g., Multi-interface solid state disk in fig. 2 of Tong et al].
As to claim 13, the combination teaches wherein the host interface is configured to implement a point to point serial connection between the host system and a solid state drive; and each of the plurality of drive interfaces is configured to implement a point to point serial connection between a host system and one of the component solid state drives [e.g., “The interface control unit 11 is configured to receive an operating command through the communication interface.  Specifically, the communication interface may be a PCIe interface or a SATA interface” in paragraph 0025; the connections between Flash control circuit 14 and Flash chips 14 in fig 2 of Tong et al].
Claims 2-4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tong et al and Dedrick as applied to claim 1 above, and further in view of Armstrong et al [US 2017/0228328 A1].
	As to claim 2, the combination of Tong et al and Dedrick does not explicitly teach a printed circuit board having pins for a connection to the host system over a computer bus; wherein the drive aggregator and the plurality of component solid state drives are 
As to claim 3, the combination of Tong et al, Dedrick, and Armstrong et al teaches wherein each of the component solid state drives is integrated within an integrated circuit package [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch Ball Grid Array (‘FPBA’) in accordance with one embodiment of the present invention.  Diagram 1100 illustrates a cutaway view of PCB mounted to a structural housing wherein PCB includes connector 202 with approximately 30 pins, controller 1104, and NVM chip 1102” in paragraph 0073 of Armstrong et al].
As to claim 4, the combination teaches wherein the integrated circuit package has a ball grid array (BGA) form factor [e.g., “FIG. 11 is a structural diagram 1100 .
Claims 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick [US 2019/0278498 A1] in view of Malwankar et al [US 2016/0124847 A1].
	As to claim 14, Dedrick teaches a solid state drive, comprising:
receiving according to a first protocol of communications, in a drive aggregator, a first command from a host system, the command specifying an operation [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114.  NVMe over Fabrics, iSCSI, Fibre Channel, NVMe over Peripheral Component Interconnect Express (PCIe), Serial ATA (SATA), and Serial Attached SCSI (SAS) are suitable bus interface protocols for communication between network appliance 100 and hosts 114” in paragraph 0018];
mapping, by the drive aggregator, an address in the first command to an address in a solid state drive among a plurality of solid state drives that are connected to the drive aggregator interfaces [e.g., “Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces. Mapping layer 112 implements a virtualized address space by mapping (translating) the 
transmitting according to a second protocol of communications, by the drive aggregator to the solid state drive, a second command for the operation specified in the command and for the address in the solid state drive [e.g., “A bus 118 provides a suitable communication path between SSDs 110, mapping layer 112, an SSD I/O monitor 134, and an SSD state monitor 136.  Non-Volatile Memory Express (NVMe) is one example of a suitable bus interface protocol for communication over bus 118” in paragraph 0017; “Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218.  Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024];
receiving, in the drive aggregator and from the host system, a command to create a namespace in the capacity of the single solid state drive [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc.  A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are 
selecting, for the namespace, a selected drive in the plurality of solid state drives; storing data associating the namespace with the selected drive [e.g., “A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018]; and 
transmitting, from the drive aggregator to the selected drive, a command to create the namespace in the capacity of the selected drive in the plurality of solid state drives [e.g., “A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical 
Though Dedrick discloses partially performing the first command from the host system for accessing data from the solid state drive [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114” in paragraph 0018], Dedrick does not explicitly disclose, however Malwankar et al teach receiving according to the second protocol of communications, in the drive aggregator from the solid state drive, a response to the second command; and transmitting according to the first protocol of communications, by the drive aggregator to the host system, a response to 
As to claim 15, the combination of Dedrick and Malwankar et al teaches receiving, in the drive aggregator, commands from the host system as a single solid state drive to the host system; and implementing, by the drive aggregator, the commands using the plurality of solid state drives that are connected to the drive aggregator [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc. A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110” in paragraph 0018 of Dedrick]. 
As to claim 16, the combination teaches generating commands to the plurality of solid state drives based on mapping addresses in a capacity of the single solid state drive into addresses in the plurality of solid state drives [e.g., “Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0026 of Dedrick]. 
As to claim 18, the combination teaches receiving, in the drive aggregator, commands of the host system identifying the namespace; and forwarding, by the drive aggregator based on the data associating the namespace with the selected drive, the commands of the host system identifying the namespace to the selected drive in the plurality of solid state drives [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc. A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018 of Dedrick]. 
As to claim 20, the combination teaches wherein the mapping is based on a namespace specified in the first command from the host system [e.g., “Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces” in paragraph 0018 of Dedrick]. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick and Malwankar et al as applied to claim 14 above, and further in view of Armstrong et al [US 2017/0228328 A1].
As to claim 19, the combination of Dedrick and Malwankar et al does not explicitly teach, however Armstrong et al teach wherein the integrated circuit package has a ball grid array (BGA) form factor [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch Ball Grid Array (‘FPBA’) in accordance with one embodiment of the present invention.  Diagram 1100 illustrates a cutaway view of PCB mounted to a structural housing wherein PCB includes connector 202 with approximately 30 pins, controller 1104, and NVM chip 1102” in paragraph 0073].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Armstrong et al’s teaching above in order to increase efficiency and/or connectivity in packaging and/or connecting the component solid state drives and the plurality of drive interfaces of the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kanno [US 2020/0401311 A1] teaches creating namespaces upon a host request.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/25/2021